  Case 2:19-cv-00429-ES-SCM Document 7 Filed 03/11/19 Page 1 of 1 PageID: 25




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

  M&B IP ANALYSTS, LLC,

                          Plaintiff,

        v.                                                C.A. No. 2:1 9-cv-00429

  CORTICA-US, INC., and CORTICA, LTD.,

                          Defendants.
                                                                [. E

                                              ORDER

         AND NOW, this                    day of March, 2019, upon consideration of the Motion of

  Defendants Cortica-US, Inc. and Cortica, LTD,

         IT IS HEREBY ORDERED as follows:                                           V




         1.           damisi%NT*—

         2.                                                                                 to

  Plaintiffs Complaint-is June 3. 20I9r.—


Coc -US

c0- ççj       L
                                I
                                         DOft
                                                              z—--- C. ‘L--------
                                                      ]n. Steven C. Mannion, U.S.M.J.

                       2l9 uc\ec
V’-Q    -(t\eS         C-On
                       -\e                p



  DTh                       -




                           QET2ZD
                           StZVCfl       C. IFOfl
                       -
                        SteVen      0.          U.S.Ii.i.J.

                        Date:            _—--—
